Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 5, 2015

                                       No. 04-14-00874-CV

                           Juan Alberto CASTILLO and Ana L. Perez,
                                          Appellants

                                                 v.

                                       COMPASS BANK,
                                          Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2014-CVD-000024-L2
                           Honorable Jesus Garza, Judge Presiding

                                          ORDER

        Appellant has filed an extension of time to make payment arrangements for the reporter’s
record. The motion is DENIED. We have sent a notice to the court reporter pursuant to Rule
37.3 of the Texas Rules of Appellate Procedure. The court reporter has not responded. Any
reason for delay in the filing of the reporter’s record should be sent by the reporter to this court
in accordance with our prior notice. If the reporter does not respond to our notice, i.e., ask for an
extension of time or advise that no payment arrangements have been made, the reporter’s record
will be due per our notice on January 16, 2015.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court